104 F.3d 359
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Karon Ann PARHAM, Plaintiff-Appellant,v.W.C. AYSCUE, Executor of the Estate of Gerald A. Frazier,deceased, Defendant-Appellee.
No. 96-2258.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1996.Decided Dec. 23, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-96-421-5-H2)
Karon Ann Parham, Appellant Pro Se.  Lewis Wardlaw Lamar, VALENTINE, ADAMS & LAMAR, L.L.P., Nashville, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before MURNAGHAN, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing her civil action for lack of federal jurisdiction.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Parham v. Ayscue, No. CA-96-421-5-H2 (E.D.N.C. Aug. 5, 1996).  We grant Appellant's motion to include the case number on her informal brief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.